DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claims 1 and 11, Nakagawa et al. US 2006/0056855 A1 (hereinafter Nakagawa) is considered to be the closest prior art reference of record. Nakagawa teaches a  visible light communication system comprising: a remote control device (202, Fig. 7) configured to transmit visible light modulated with data through free space (uplink, Fig. 7; Par. 13; Par. 15; Par. 170-182), wherein the visible light is not infra-red or radio frequency (RF) (visible light used, Par. 13; Par. 15; Par. 175; Par. 178); a lighting fixture (201, Fig. 7; Par. 172) that comprises a visible light source (212, Fig. 7; Par. 13; Par. 15; Par. 175; Par. 178) and a visible light detector (213, Fig. 7; Par. 13; Par. 15; Par. 175; Par. 178), wherein the visible light detector is configured to receive and decode the data modulated onto the visible light (received light is converted into an electric signal, which is then demodulated, Par. 175); and wherein the remote control device comprises a display (terminal side device may be a notebook computer, a PDA, or a cellular phone, Par. 180; having screen or display, Par. 143; Par. 165; see Fig. 1, 
Nakagawa does not teach receiving and decoding the data when the visible light source is periodically turned off. However, Nakagawa does teach an embodiment of a light communication system wherein visible lights used for communication within a lighting fixture may be periodically turned off (switches 313, 314 and/or 312 turned off, prohibiting transmission of data via illuminative light while the lighting unit 316 is illuminating or turned off, Par. 228; Par. 229; Fig. 10, #2 and #6), because this provides for energy conservation and may be desirable in areas where lighting is prohibited at night (Par. 222).
Additionally, Nakagawa does not teach a lighting fixture configured to generate a common timing reference and to periodically turn off the visible light source based on the timing reference. Further, Nakagawa does not teach a lighting fixture configured to adjust a bit timing in response to receiving the first message, and a lighting fixture which configured to retransmit, based on the adjusted bit timing, the first message via the visible light source to at least one other lighting fixture in synchronization with the second message transmitted by the remote control device. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Nakagawa to include such features in view of any of the cited prior art references of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636